

113 HR 3555 IH: Improper Payments Agency Cooperation Enhancement Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3555IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mrs. Bustos (for herself, Mr. Gibson, Mr. Murphy of Florida, Mr. Enyart, Mr. Quigley, Mr. Ribble, Mr. Fortenberry, Mr. Cooper, Mr. Carney, Mr. Owens, Mr. Welch, Ms. Kelly of Illinois, Ms. Kuster, Mr. Braley of Iowa, Mrs. Kirkpatrick, Mr. Kind, Mr. Rush, Mr. Maffei, Mr. Loebsack, Mr. Ruiz, Mr. Himes, Mr. Cummings, Mr. Peters of Michigan, Ms. Schwartz, Mr. Walz, Mr. Rodney Davis of Illinois, Mr. Barber, Ms. Frankel of Florida, Mr. Clay, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cohen, Mr. Yarmuth, Mr. Hastings of Florida, Mr. Cleaver, Mr. Carson of Indiana, Mr. Delaney, Mr. Moran, Ms. Duckworth, Mr. Shimkus, Mr. Honda, Mr. Schrader, Mr. Matheson, Mr. Barrow of Georgia, Mr. Lipinski, Mr. Dingell, Ms. Brownley of California, Ms. Titus, Ms. Meng, Mr. Peters of California, Mr. Connolly, Mr. Lowenthal, Mr. Perlmutter, Ms. DeGette, Ms. Sinema, Mr. Holt, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Improper Payments Elimination and Recovery Improvement Act of 2012, including making changes to the Do Not Pay initiative, for improved detection, prevention, and recovery of improper payments to deceased individuals, and for other purposes.1.Short titleThis Act may be cited as the Improper Payments Agency Cooperation Enhancement Act of 2013.2.Improving the sharing and use of death data by Government agencies to curb improper payments(a)In generalThe Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is amended by adding at the end the following:7.Improving the sharing and use of death data by Government agencies to curb improper payments(a)DefinitionsIn this section—(1)the term Commissioner means the Commissioner of Social Security;(2)the term Director means the Director of the Office of Management and Budget;(3)the term Inspector General has the meaning defined by section 5(e)(1);(4)the term local government means the government of a political subdivision of a State;(5)the term payment has the meaning given that term under section 2(g) of the Improper Payment Information Act of 2002 (31 U.S.C. 3321 note);(6)the term Registry means the National Deaths Registry established under subsection (b)(1); and(7)the term tribal government means the government of an Indian tribe, as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(b)Establishment of Registry(1)In generalThe Commissioner shall establish and maintain a registry of information relating to the deaths of individuals, to be known as the National Deaths Registry.(2)Inclusion of informationAs provided under this section and in accordance with the guidance issued under subsection (f), the Commissioner shall include information relating to the deaths of individuals in the Registry for the purpose of supporting the Do Not Pay Initiative under section 5 and otherwise preventing, identifying, or recovering improper payments.(c)Use of the Registry(1)Availability to Federal agenciesThe Commissioner shall enter into cooperative agreements with agencies, including Inspectors General—(A)under which the Commissioner shall provide the information in the Registry (in full and without limitation, as provided in subsection (h)(1)) to the agency or Inspector General for purposes of facilitating—(i)the making of authorized payments or the prevention, identification, or recovery of improper payments;(ii)carrying out section 5;(iii)in the case of the Bureau of the Census, verifying information obtained as part of a decennial census conducted under section 141(a) of title 13, United States Code; or(iv)other agency functions, including public health or safety, law enforcement, tax administration, health administration oversight, and debt collection, as determined appropriate by the Commissioner and in accordance with guidance issued under subsection (f); and(B)which shall require the agency or Inspector General to provide reimbursement to the Commissioner for the reasonable cost of carrying out the agreement.(2)Availability to States and local and tribal governments(A)For making federally funded payments or avoiding federally funded improper paymentsThe Commissioner shall, to the extent feasible, enter into cooperative agreements with States and local and tribal governments—(i)to provide the information in the Registry to the State or local or tribal government for purposes of facilitating the making of authorized payments and the prevention, identification, or recovery of improper payments under federally funded programs; and(ii)which shall require the State or local or tribal government to provide reimbursement to the Commissioner for the reasonable cost of carrying out the agreement.(B)For programs wholly funded by States and local and tribal governmentsThe Commissioner may enter into cooperative agreements with States and local and tribal governments—(i)to provide the information in the Registry for purposes relating to programs wholly funded by the State or local or tribal governments; and(ii)which shall require the State or local or tribal government to provide reimbursement to the Commissioner for the reasonable cost of carrying out the agreement.(3)Exceptional circumstancesThe Commissioner may withhold information that would otherwise be required to be disclosed under a cooperative agreement under this subsection if the Commissioner determines there are exceptional circumstances warranting an exception (such as safety of the individual or interference with an investigation).(4)ConfidentialityInformation provided by the Commission under an agreement under this subsection or by an individual to any agency that has entered into a cooperative agreement under this subsection shall be—(A)considered as strictly confidential; and(B)used only for the purposes described in this subsection and for carrying out an agreement under this subsection.(d)Registry requirementsThe Commissioner shall—(1)implement procedures for identifying and correcting errors, including those identified—(A)by agencies;(B)by States and local and tribal governments; and(C)by members of the public;(2)include a process for determining the accuracy of death records in the Registry, including estimates of accuracy through the use of statistical sampling of errors on a systematic basis;(3)ensure the Registry is operated and maintained in accordance with protocols that ensure the secure transfer and storage of any information provided to another entity consistent with applicable laws and best practices of the Federal Government relating to information, privacy, security, and disclosure, including protecting social security numbers and other identifiers determined appropriate by the Commissioner; and(4)make the information in the Registry available to a contractor of an agency, State, or local or tribal government for carrying out a purpose described in subsection (c)(1) or (c)(2) and in accordance with the cooperative agreement with the agency, State, or local or tribal government if the agency, State, or local or tribal government submits to the Commissioner a certification that the contractor is in compliance with the requirements of the agency relating to privacy and security described in paragraph (3).(e)Reporting by Federal agencies of additional death data to the Registry(1)Improved death data matching by Federal agencies(A)In generalNot later than 90 days after the date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2013, the Director shall identify each agency or component of an agency that operates or maintains a database of information relating to beneficiaries, annuity recipients, or other matters such that improved data matching with the Registry would be desirable, as determined by the Director.(B)Matching requirement(i)In generalThe head of each agency identified by the Director under subparagraph (A) shall establish a data matching procedure under which the agency shall compare information in the database of the agency with information in the Registry in order to improve the accuracy and completeness of the information in both the database of the agency and in the Registry relating to the death of individuals and to facilitate the prevention, identification, and recovery of improper payments.(ii)Do Not Pay programThe requirement to establish a data matching procedure under this subparagraph shall not be construed to diminish in any way the requirements for an agency under section 5, relating to preventing identifying, and recovering improper payments, including to deceased individuals.(2)Prompt reportingNot later than 1 year after the date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2013, each agency identified by the Director under paragraph (1)(A) shall establish a procedure (consistent with guidance issued under subsection (f)) under which the agency shall, promptly and on a regular basis, submit to the Commissioner information relating to the death of a Federal beneficiary, Federal annuitant recipient, or other individual relevant for the purposes of this section.(f)Guidance by the Office of Management and Budget(1)Guidance to agenciesNot later than 6 months after the date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2013, and in consultation with the Council of Inspectors General on Integrity and Efficiency, the Commissioner, and the heads of other relevant agencies, the Director shall issue guidance for agencies regarding implementation of this section.(2)Guidance for States and local and tribal governmentsNot later than 6 months after the date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2013, the Director shall provide guidance to States and local and tribal governments relating to accessing and using information in the Registry.(3)Plan to assist States and local and tribal governmentsThe Director shall develop a plan to assist States and local and tribal governments in providing electronically to the Commissioner, for use or inclusion in the Registry, records relating to the death of individuals, which shall include recommendations to Congress for any statutory changes or financial assistance to States and local and tribal governments that are necessary to ensure States and local and tribal governments can provide such records electronically not later than January 1, 2015.(g)Reporting(1)Report to Congress on improving data matching regarding payments to individuals who are deceasedNot later than 270 days after the date of enactment of Improper Payments Agency Cooperation Enhancement Act of 2013, the Director, after consultation with the Commissioner, the heads of other relevant agencies, and States and local and tribal governments, shall submit to Congress a plan regarding how States and local and tribal governments that provide benefits under a federally funded program will improve data matching with the Registry.(2)Annual reportNot later than 1 year after the date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2013, and every year thereafter until the date that is 4 years after such date of enactment, the Director shall submit to Congress a report, which may be included as part of another report submitted to Congress by the Director, regarding the implementation of this section and the Improper Payments Agency Cooperation Enhancement Act of 2013. The first report under this paragraph shall include the recommendations of the Director described in subsection (f)(3).(h)Consistency with the Social Security Act(1)In generalNotwithstanding section 205(r) of the Social Security Act (42 U.S.C. 405(r)) or any other provision of that Act, the Commissioner may include in the Registry any information provided to the Commissioner pursuant to that Act (including any information received from a State or any other source) and may use or provide all such information (including information received from States or any other source) as authorized under this section to any agency, including any Inspector General.(2)FunctionsTo the extent any function of the Commissioner under the Social Security Act (42 U.S.C. 401 et seq.) is the same as a required function of the Commissioner under this section, performance of the function under that Act shall also satisfy the requirement to perform the function under this section.(3)Use regardless of source of informationThe Commissioner may use any information in the Registry for any purpose authorized under the Social Security Act (42 U.S.C. 401 et seq.), regardless of whether the information was provided to the Commissioner under authority of this section or any provision of the Social Security Act..(b)Technical and conforming amendmentSection 2(g)(3) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking Federal employee, and inserting Federal employee or any other individual in Federal service,.3.Enhancement of prepayment and pre-award proceduresSection 5(a) of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is amended—(1)in paragraph (2) by adding, after subparagraph (E), the following:(F)The registry of people who are deceased established by the Commissioner of Social Security under section 7.; and(2)by adding, after paragraph (2), the following:(3)Agencies to provide accessEach agency that operates or maintains a database described in paragraph (2) shall provide each other agency with access to the information contained in that database for purposes of complying with paragraphs (1) and (2), subject to such reasonable and permissible conditions as the agency operating or maintaining the database establishes..4.Data AnalyticsSection 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is amended by adding at the end the following—(h)Report on improper payments data analysisNot later than 180 days after the date of enactment of the Improper Payments Agency Cooperation Enhancement Act of 2013, the Secretary of the Treasury shall submit to Congress a report, which may be included as part of another report submitted to Congress, which shall include a description of—(1)data analytics performed as part of the Do Not Pay Initiative for the purpose of detecting, preventing, and recovering improper payments through pre-award, post-award pre-payment, and post-payment analysis, which shall include a description of any analysis or investigations incorporating—(A)review and data matching of payments and beneficiary enrollment lists of State programs carried out using Federal funds for the purposes of identifying eligibility duplication, residency ineligibility, duplicate payments, or other potential improper payment issues;(B)review of multiple Federal agencies and programs for which comparison of data could show payment duplication; and(C)review of other information the Secretary of the Treasury determines are effective, which may include investigation or review of information from multiple Federal agencies or programs; and(2)the metrics used in determining whether the analytic and investigatory efforts have reduced, or contributed to the reduction of, improper payments or improper awards..5.Curbing improper payment of Federal retirement annuities to deceased individuals(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall convene a task force of agencies (in this section referred to as the task force) to—(1)identify ways to improve the sharing of information relating to the death of an individual receiving an annuity under a Federal retirement program; and(2)share best practices for identifying deceased annuitants.(b)MembershipThe Director of the Office of Management and Budget shall appoint the members of the task force, which shall include a representative of—(1)the Department of Defense;(2)the Social Security Administration;(3)the Department of Veterans Affairs;(4)the Office of Personnel Management; and(5)any other agency that provides annuities or is relevant to the oversight of annuity payments.(c)PlanNot later than 270 days after the date of enactment of this Act, the task force shall establish a plan to carry out the purposes described in subsection (a).(d)ReportsThe task force shall—(1)not later than 1 year after the date of enactment of this Act, submit to Congress a report on the plan established under subsection (c); and(2)not later than 2 years after the date of enactment of this Act, submit to Congress a report on implementation of the plan by agencies.(e)TerminationThe task force shall terminate on the day after the date on which the task force submits the report required under subsection (d)(2).6.Agency access to postal databaseSection 412 of title 39, United States Code, is amended—(1)in subsection (a), by striking subsection (b) and inserting subsection (b) or (c); and(2)by adding at the end the following:(c)(1)For purposes of this subsection—(A)the term agency means an executive agency as that term is defined under section 102 of title 31;(B)the term improper payment has the meaning given that term in section 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note); and(C)the term Inspector General has the meaning given that term in section 5(e)(1) of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note).(2)The Postal Service shall provide to agencies (including to Inspectors General) access to information concerning delivery addresses, including the Commercial Mail Receiving Agency lists of known locations of commercial mailbox offices, for purposes of improved detection, prevention, and recovery of improper payments.(3)The provision of information under this subsection shall be in accordance with such mutually agreeable terms and conditions, including reimbursability, as the Postal Service and the agency or Inspector General determine appropriate..